Citation Nr: 1008819	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity. 

3. Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, in pertinent 
part, continued a 40 percent evaluation for degenerative disc 
disease of the lumbar spine and granted service connection 
for radiculopathy of the left lower extremity with an initial 
noncompensable evaluation assigned, effective February 27, 
2006.  

In November 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

During the November 2009 hearing, the Veteran raised the 
issue of entitlement to service connection for radiculopathy 
of the right lower extremity.  This claim has not been 
adjudicated by the agency of original jurisdiction (AOJ) and 
it is therefore referred for the appropriate action.  
 
A June 2007 rating decision awarded an increased rating of 10 
percent for left lower extremity radiculopathy, effective 
February 27, 2006, the original date of service connection.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for left leg radiculopathy 
remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

During the November 2009 hearing, the Veteran testified that 
his disabilities had increased in severity since his last VA 
examination in August 2006.  The Veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The Veteran is also 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Accordingly, a VA new examination is required to determine 
the current severity of the Veteran's disabilities.

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

During the November 2009 hearing, the Veteran testified to 
the effect that he was unemployable due to his service-
connected disabilities, as he specifically stated that he 
retired from his job at the Department of Corrections in 2005 
and 2006 due to the pain and limited function associated with 
his lumbar spine disability and radiculopathy.  The record 
therefore contains lay evidence that the Veteran is 
unemployable due to his service-connected disabilities.  The 
RO has not explicitly adjudicated a claim of entitlement to 
TDIU and the Veteran would be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability and 
associated neurological impairment of the 
lower extremities.  The claims folder 
must be made available to and reviewed by 
the examiner.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of lost 
motion.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the upper or lower 
extremities due to service-connected 
disability should be identified.  The 
examiner should provide an opinion with 
respect to any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or severe.  
The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected disabilities 
on his ability to work and secure or 
maintain gainful employment.  

2.  Adjudicate the issues of entitlement 
to service connection for radiculopathy 
of the right lower extremity and TDIU.  
If the Veteran does not meet the 
schedular criteria for a grant of TDIU, 
determine whether the case should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 4.16(b).

3.  Issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


